DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
 
Status of Claims
Claims 1-3, 5-10, 12, and 16-21 are pending in the current application.
Claims 1-3, 8, and 9 are amended in the current application.
Claims 4, 11, and 13-15 are canceled in the current application.

Response to Arguments
Applicant's amendments and remarks filed on January 19, 2022 and entered on February 7, 2022 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC 112(b) set forth in the previous office action.
The rejections under 35 USC 112(b) set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant will submit a terminal disclaimer to overcome the non-statutory obviousness-type double patenting rejection should allowability of the present claims be indicated.
Examiner acknowledges.  However, the non-statutory obviousness-type double patenting rejection is withdrawn due to the present claim amendments.  The present claim amendments require a pressure sensitive adhesive polymeric foam layer that is a core layer to comprise a first (meth)acrylate copolymer having a Tg of no greater than 0oC, and a second (meth)acrylate copolymer having a Tg of greater than 0oC.  Co-pending application 16/969058 does not disclose specific Tg ranges for either the first (meth)acrylate copolymer or the second (meth)acrylate copolymer of the pressure sensitive adhesive polymeric foam layer.
Applicant argues that the (meth)acrylic acidic monomer content of Wieneke’s high Tg (meth)acrylate copolymer (i.e. a second (meth)acylate copolymer) is 0.1-15 wt%, and therefore, Wieneke does not teach a (meth)acrylate copolymer having high acidic monomer content (16-40 wt%) as claimed.
This is not persuasive for the following reasons.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  New grounds of rejection have been established below to render obvious the acidic monomer content (16-40 wt%) as claimed.  Wieneke is not relied upon alone to satisfy the present claims, Wieneke is combined with Okamoto and Heimink to establish a prima facie case of obviousness over the present claims.  Okamoto teaches that it is well known and well within the abilities of those skilled in the art to utilize a pressure-sensitive adhesive composition with a (meth)acrylate copolymer (A) comprising 50-99.9% by mass of (meth)acrylic acid ester monomer units and 0.1-40% by mass of a copolymerizable monomer that is preferably acrylic acid (i.e. a (meth)acrylic acid monomer unit), where the copolymerizable monomer (i.e. (meth)acrylic acid monomer unit, preferable acrylic acid) is included within the range of 0.1-40% by mass to achieve sufficient cohesive force, high shear force, and improved tackiness (Okamoto, [0019]-[0026]).  Since Wieneke and Okamoto both disclose (meth)acrylic copolymers for pressure-sensitive adhesive multilayer assemblies, both disclose (meth)acrylate copolymers that include copolymerizable functional monomer units (such as acrylic acid), Wieneke suggests varying and tailoring adhesive compositions, and Wieneke suggests including additional polar monomers having acidic groups; it would have been obvious to one of ordinary skill in the art to have 
Applicant argues that Bauer does not overcome the deficiencies of Wieneke.
This is not persuasive for the following reasons.  New grounds of rejection have been established below, where Bauer is no longer relied upon.  Therefore, all arguments pertaining to Bauer are considered moot.

Priority
Receipt is acknowledged of certified English language copies of papers required by 37 CFR 1.55.  The effective US filing date of the present application is April 13, 2017.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  References in the specification that are not a proper information disclosure statement are listed on: page 10 lines 23-25 of specification as originally filed.

Claim Interpretations
Claims 16 and 17 recite the terms “low surface energy substrate” and “medium surface energy substrate.”  The specification as originally filed defines the scope of these terms (page 4 lines 18-35, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wieneke et al. (WO 2014/186265 A1) in view of Okamoto et al. (US 2013/0078463 A1).
Regarding Claims 1, 2, 3, and 9, Wieneke teaches a multilayer pressure sensitive adhesive assembly comprising a first pressure sensitive adhesive polymer skin layer 11 superimposed to (adjacent to) a second polymer core layer 12 that can be a second pressure sensitive adhesive layer (Wieneke, Pg 2 lines 10-37, Pg 3 lines 1-14, Pg 30 lines 15-27, Pg 54 lines 16-24, Pgs 72-73, Fig 2).  Wieneke further teaches the second pressure sensitive adhesive layer can be a foam layer having a (meth)acrylate copolymer composition identical or similar to the first pressure sensitive adhesive polymer skin layer composition (Wieneke, Pg 30 lines 15-27, Pg 31 lines 18-29, Pg 33 lines 8-11); where the first pressure sensitive adhesive polymer skin layer composition comprises a low Tg (meth)acrylate copolymer (i.e. a first (meth)acylate copolymer) and a high Tg (meth)acrylate copolymer (i.e. a second (meth)acylate copolymer) (Wieneke, Pg 12 lines 1-21).  Based upon the aforementioned teachings of Wieneke, it would have been obvious to one of ordinary skill in the art to form the second polymer core layer 12 to be a foam layer with composition identical or similar to the first pressure sensitive adhesive polymer layer composition with predictable results and a reasonable expectation of success (Wieneke, Pg 30 lines 15-27, Pg 31 lines 18-29, Pg 33 lines 8-11, see MPEP 2143).  Wieneke teaches the low Tg (meth)acrylate copolymer (first (meth)acylate copolymer) comprises acid functional group ethylenically unsaturated monomer units (such as (meth)acrylic acids) in an amount of 1 to 5 parts based on 100 parts by weight of total monomers of the low Tg copolymer (Wieneke, Pg 14 lines 8-31).  Wieneke’s range is completely encompassed within the claimed ranges of 0.1 to 12 wt% (0.1 to 11 wt% as required by claim 3), and therefore, completely satisfies the claimed ranges (see MPEP 2131.03, II).  Wieneke further teaches the low Tg (meth)acrylate copolymer (first (meth)acylate copolymer) has a Tg of below 20oC (Wieneke, Pg 12).  Wieneke’s low Tg range encompasses the claimed range of no greater than 0oC, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Wieneke further teaches the high Tg (meth)acrylate copolymer (second (meth)acylate copolymer) has a Tg of above 50oC (Wieneke, Pg 12).  Wieneke’s high Tg range is fully encompassed within the claimed range of greater than 0oC, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).


    PNG
    media_image1.png
    302
    618
    media_image1.png
    Greyscale

Wieneke – Figure 2
Wieneke teaches the high Tg (meth)acrylate copolymer (second (meth)acylate copolymer) comprises up to 100 parts by weight of (meth)acrylic acid ester monomer units (that include linear or branched C1-C18
Okamoto, however, teaches a pressure-sensitive adhesive multilayer assembly comprising a core layer and skin layers, where the core layer is formed of a pressure-sensitive adhesive composition with a (meth)acrylate copolymer (A) comprising 50-99.9% by mass of (meth)acrylic acid ester monomer units, and 0.1-40% by mass of a copolymerizable monomer that is preferably acrylic acid (i.e. a (meth)acrylic acid monomer unit) (Okamoto, [0019]-[0026]).  Okamoto teaches the copolymerizable monomer (i.e. a (meth)acrylic acid monomer unit) impacts cohesive force, heat resistance, and cross-linking property of the copolymer, where when included within the range of 0.1-40% by mass achieves sufficient cohesive force, high shear force, and improved tackiness (Okamoto, [0023]-[0026]).  Okamoto’s range completely encompasses the claimed ranges of 16-40 wt% (greater than 17 wt% as required by claim 2; 17-25 wt% as required by claim 3; 17-23 wt% as required by claim 9), and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I). 
Since Wieneke and Okamoto both disclose (meth)acrylic copolymers for pressure-sensitive adhesive multilayer assemblies, both disclose (meth)acrylate copolymers that include copolymerizable functional monomer units (such as acrylic acid), Wieneke suggests varying and tailoring adhesive compositions, and Wieneke suggests including additional polar monomers having acidic groups; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included copolymerizable monomer units (i.e. a (meth)acrylic acid monomer unit, such as acrylic acid) into Wieneke’s high Tg copolymer (second (meth)acrylate copolymer) in an amount that renders obvious the claimed range of 16-40 wt% (greater than 17 wt% as required by claim 2; 17-25 wt% as required by claim 3; 17-23 wt% as required by claim 9) to yield a copolymer that exhibits heat resistance, cross-linking property, sufficient cohesive force, high shear force, and improved tackiness as taught by Okamoto (Okamoto, [0023]-[0026]), and that can be varied and tailored for a broad variety of applications in different technical fields as taught by Wieneke (Wieneke, Pg 5 Lines 1-5).
Regarding Claim 5, modified Wieneke further teaches the low Tg (meth)acrylate copolymer (first (meth)acylate copolymer) has a Tg of below 20oC (Wieneke, Pg 12).  Modified Wieneke’s low Tg range encompasses the claimed range of -70oC to 0oC, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Wieneke further teaches the high Tg (meth)acrylate copolymer (second (meth)acylate copolymer) has a Tg of above 50oC (Wieneke, Pg oC to 100oC, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 6, modified Wieneke further teaches the high Tg (meth)acrylate copolymer (second (meth)acylate copolymer) has a Tg of above 50oC (Wieneke, Pg 12).  Modified Wieneke’s high Tg range overlaps with the claimed range of no greater than 80oC, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 7, modified Wieneke further teaches the second pressure sensitive adhesive foam layer composition comprises 60 parts by weight or greater of the low Tg (meth)acrylate copolymer (first (meth)acylate copolymer) and up to 40 parts by weight of the high Tg (meth)acrylate copolymer (second (meth)acylate copolymer) (Wieneke, Pg 2 lines 12-36).  Modified Wieneke’s ranges completely encompass the claimed ranges of 65-99 wt% of the first and 1-35 wt% of the second (meth)acrylate copolymers, and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claim 8, modified Wieneke further teaches the low Tg (meth)acrylate copolymer (first (meth)acylate copolymer) comprises 1-5 parts by weight of acid functional group ethylenically unsaturated monomer units (such as (meth)acrylic acids) and 85-99.5 parts by weight of (meth)acrylic acid ester monomer units (that include linear or branched C1-C18 units) both based on 100 parts by weight of total monomers of the low Tg copolymer (Wieneke, Pg 13 lines 14-18, Pg 14 lines 8-31).  Modified Wieneke’s acid functional group ethylenically unsaturated monomer units range is completely encompassed within the claimed range of 0.2 to 10 wt%, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).  Modified Wieneke’s (meth)acrylic acid ester monomer units range overlaps with the claimed range of 90-99.8 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 12, modified Wieneke further teaches the multilayer pressure sensitive assembly layers can be formed by a wet-on-wet coating process (Wieneke, Pg 6 lines 1-5, Pg 10 lines 8-20).  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113).  The multilayer pressure sensitive assembly of the prior art discloses a product which reasonably appears to be either identical or only slightly different than the claimed product-by-process multilayer pressure sensitive assembly formed by a wet-on-wet coating process, and therefore absent any objective evidence showing to the contrary, the addition of the process limitations of claim 12 do not provide a patentable distinction over the prior art.
Regarding Claim 16, modified Wieneke further teaches an article comprising the multilayer pressure sensitive adhesive assembly comprising a first pressure sensitive adhesive polymer layer 11 superimposed to (adjacent to) a second foam pressure sensitive adhesive layer 12, where each adhesive layer is bonded to a different substrate 14 and 15 (Wieneke, Pg 2 lines 10-37, Pg 3 lines 1-14, Pg 30 lines 15-27, Pg 54 lines 16-24, Pgs 72-73, Fig 2).

    PNG
    media_image1.png
    302
    618
    media_image1.png
    Greyscale

Wieneke – Figure 2
Regarding Claims 17 and 18, modified Wieneke further teaches the substrates 14 and 15 include low and medium surface energy substrates (Wieneke, Pg 3 lines 3-12, Pg 4 lines 18-23, Pg 28 lines 1-10, Pg 29 lines 10-14, Pg 37 lines 11-18, Pg 51 lines 3-23).
Regarding Claim 19, modified Wieneke further teaches the multilayer pressure sensitive adhesive assembly comprises the first pressure sensitive adhesive polymer skin (non-foamed) layer 11/28 superimposed to (adjacent to) the second polymer core (foamed) layer 12/32, where the first pressure sensitive adhesive skin layer is a polyacrylate-based layer (Wieneke, Pg 30 lines 15-Pg 32 Line 6, Pg 54 lines 16-Pg 61 Line 14, Pgs 72-73, Figs 2-3).

    PNG
    media_image2.png
    405
    912
    media_image2.png
    Greyscale

Wieneke – Figure 3
Regarding Claim 20 and 21, modified Wieneke further teaches the multilayer pressure sensitive adhesive assembly comprises the first pressure sensitive adhesive polymer skin (non-foamed) layer 28 superimposed to (adjacent to) the second polymer core (foamed) layer 32, and a third pressure sensitive adhesive polymer skin (non-foamed) layer 26 superimposed to (adjacent to) the opposite side of the second polymer core (foamed) layer 32; where the first and third pressure sensitive adhesive skin layers 28/26 are polyacrylate-based layers (Wieneke, Pg 30 lines 15-Pg 32 Line 6, Pg 54 lines 16-Pg 61 Line 14, Pgs 72-73, Fig 3).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wieneke et al. (WO 2014/186265 A1) in view of Okamoto et al. (US 2013/0078463 A1) as applied to claim 1 above, and further in view of Heimink et al. (US 2016/0083628 A1).
Regarding Claim 10, modified Wieneke teaches the multilayer pressure sensitive assembly layer as discussed above for claim 1.  Modified Wieneke further teaches the second pressure sensitive adhesive foam layer composition comprises 60 parts by weight or greater of the low Tg (meth)acrylate copolymer (first (meth)acylate copolymer), comprises up to 40 parts by weight of the high Tg (meth)acrylate copolymer (second (meth)acylate copolymer), and comprises fillers such as expandable microspheres and glass bubbles (Wieneke, Pg 2 lines 12-36, Pg 28 lines 28-34, Pg 48 lines 1-37).  Modified Wieneke’s copolymer ranges completely encompass the claimed ranges of 75-95 wt% of the first and 2-25 wt% of the second (meth)acrylate copolymers, and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).  Modified Wieneke teaches that fillers 
Modified Wieneke remains silent regarding the filler content being 2-30 wt% based on total weight of the second pressure sensitive adhesive foam layer composition.
Heimink, however, teaches a pressure sensitive assembly having a pressure sensitive adhesive layer that comprises a hollow non-porous particulate filler material that includes expandable microspheres and glass bubbles (Heimink, [0011]-[0015], [0023]-[0031], [0160], [0222]).  Heimink further teaches the filler material is included in an amount of 2-20 wt% based on total weight of the pressure sensitive adhesive layer (Heimink, [0034]).  Heimink’s range is completely encompassed within the claimed range of 2-30 wt%, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).
Since modified Wieneke and Heimink both disclose pressure sensitive adhesive assemblies comprising similar filler materials and modified Wieneke suggests including fillers in amounts sufficient to obtain desired end properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included fillers in modified Wieneke’s second pressure sensitive adhesive foam layer in an amount of 2-20 wt% to yield a cost-effective adhesive that exhibits improved and versatile adhesive characteristics, achieves high peel force, provides improved shear force resistance on low and medium surface energy substrates, reduces overall weight/density of an assembly, and reduces consumption of precursor components as taught by Heimink (Heimink, [0009], [0017], [0024], see MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782